Citation Nr: 1526251	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from October 2007 to January 2009 and from June 2009 to September 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma granted service connection and assigned an initial 70 percent disability rating for PTSD, effective April 10, 2012.  The Veteran disagreed with the initial 70 percent rating assigned.  In so doing, he asserted that a 100 percent disability rating was warranted.  

A November 2013 rating decision that was rendered during the pendency of this appeal awarded the Veteran a total rating for individual unemployability due to service-connected disabilities (TDIU), effective August 22, 2012.  A VA Form 21-4138 submitted by the Veteran's representative several days later in November 2013 reflects that the Veteran did not want to withdraw his appeal of a higher initial rating for PTSD.  Indeed, the Veteran submitted his substantive appeal (via a VA Form 9) in December 2013.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to final appellate review of the Veteran's increased rating claim.  Specifically, a June 2013 VA form 21-4138 notes that the Veteran was in the Muskogee VA Medical Center (VAMC) due to his service-connected PTSD.  In the Veteran's September 2013 notice of disagreement, he stated that he wanted a 100 percent disability rating for his service-connected PTSD.  He explained that he was committed to a psychiatric ward at the Muskogee VAMC, that he attends weekly PTSD group sessions at a VA facility in Fort Smith, and that he is unable to work due to his PTSD.  In his December 2013 substantive appeal, he asserted that there are outstanding VA medical records from his hospital treatment while in the Muskogee VAMC psychiatric ward that should be considered.  

In this case, VA medical records associated with the claims file are limited to those dated from July 2009 to August 2012.  Therefore, as there are clearly outstanding VA medical records relevant to this appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992). On remand, the AOJ should associate the Veteran's VA treatment records for the period prior to July 2009 and since August 2012 with the VBMS claims file.  

Further, although the Veteran underwent a QTC PTSD examination in October 2013, the Board's finds, in light of his ongoing treatment for his PTSD, that he should be afforded a new and contemporaneous VA examination to assess the severity of his service-connected PTSD.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Lastly, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claims on appeal that is not currently of record.  

2.  Obtain all outstanding VA medical records prior to July 2009 and since August 2012, to include inpatient hospitalization for treatment of his service-connected PTSD and weekly group sessions at the VA facility in Fort Smith, following the procedures set forth in 38 C.F.R. § 3.159(c).

3.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected PTSD. The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran. All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  The requested opinions should address how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  In this regard, the examiner should address whether the Veteran PTSD is currently manifested (best approximated) by:

(a) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; or

(b) total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

Lastly, the examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score. 

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

4.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the claim for an initial rating greater than 70 percent for PTSD.  If the maximum benefit remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

